The plaintiff has sued Joseph and Gates, and Joseph, Incorporated.
It is alleged that the Josephs, as real estate brokers, interested the plaintiff in a certain piece of real estate and falsely and fraudulently represented that the lowest price was $10,000 for ten acres and the buildings thereon; that the premises were part of a 36-acre parcel owned by the Thorston Realty Co., *Page 163 
listed with Joseph, Inc.; that the plaintiff paid the price; that the Josephs secretly acquired the 36 acres for $8,300, and took title in Gates's name, Gates being a dummy, who conveyed 18 acres to the plaintiff, and retained 18 acres.
The plaintiff asks that the remaining 18 acres be conveyed to her, for damages, and such other equitable relief as may be proper.
First as to the demurrer of Gates. The seventh ground is that it does not appear Gates participated in any fraud that may have been practiced.
It does not appear anywhere in the complaint that Gates had any knowledge of any fraud, or that he knew of or participated in any false or fraudulent representation. Therefore, in so far as the complaint as it now stands is concerned, he is out, and his demurrer is sustained.
As to the demurrer of the Josephs'. The complaint does allege that a fraud was practiced; and that it was in violation of the duty the Josephs owed to their principal; and that she was damaged thereby. This demurrer is overruled.
   As to the demurrer to the prayer for relief. The brief discussion of the previous demurrers covers this one also, and this demurrer is overruled, as to the Josephs. Gates is not concerned, his demurrer as to the merits of the case having been heretofore sustained.